DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 10, 11, 12, 14, 15 and 17 are rejected under 35 U.S.C. 102a1 as being anticipated by Lai (US 20160128556).
With respect to claim 1, Lai discloses a visualization tissue retractor (100), comprising: a handle (110) defining a proximal end portion (e.g. upper portion of 110) and a distal end portion (e.g. lower portion of 110, closer to 120); a dock (114) extending from the proximal end portion of the handle (see fig. 2 below), the dock configured to receive a portable display device (160) (see fig. 2 below and note 150, 162); a retractor arm (120) extending from the distal end portion of the handle, the retractor arm defining a guide track (channel) disposed along at least a portion of a length thereof (see para. 21); and a surgical camera assembly (140+170+130) (see fig. 3 and also para. 13, 21) engaged with the guide track and configured to slide therealong 

    PNG
    media_image1.png
    591
    496
    media_image1.png
    Greyscale

As for claim 3, Lai further discloses the visualization tissue retractor according to claim 1, wherein the dock includes an electrical connection interface (150) configured to electrically couple to the portable display device (through 162, see para. 13, 14 and 24). 
As for claim 4, Lai further discloses the visualization tissue retractor according to claim 1, wherein the retractor arm defines a generally U-shaped configuration (see fig. 1 below) having a concave side and a convex site, a proximal portion, and a distal portion, (see fig. 1 below) and wherein the guide track is disposed along at least a portion of a length of the distal portion on the convex side thereof (see fig. 1, 3 below and also para. 21 below). 

    PNG
    media_image2.png
    788
    979
    media_image2.png
    Greyscale

As for claim 6, Lai further discloses the visualization tissue retractor according to claim 1, wherein at least one of the handle or the surgical camera assembly includes a battery configured to power the surgical camera assembly (see para. 19). 
With respect to claim 10, Lai discloses a system, comprising: a portable display device (160); and a visualization tissue retractor (110+120), including: a handle (110) defining a proximal end portion and a distal end portion (see fig. 2 below); a dock (114) extending from the proximal end portion of the handle (see fig. 2 below), the dock configured to receive the portable display device (see fig. 2 below and note 150 and 162); a retractor arm (120) extending from the distal end portion of the handle (see fig. 2 below), the retractor arm defining a guide track (channel) disposed along at least a portion of a length thereof (see para. 21); and a surgical camera assembly (140+170+130) (see fig. 3 and also para. 13, 21) engaged with the guide track and configured to slide therealong (see fig. 2 below and para. 21-note that this device may be configured to perform this function if one so desires, e.g. while being attached to 120). 

    PNG
    media_image1.png
    591
    496
    media_image1.png
    Greyscale

As for claim 11, Lai further discloses the system according to claim 10, wherein the surgical camera assembly is configured to communicate with the portable display device (see para. 13) such that the portable display device displays a video feed from a surgical camera of the surgical camera assembly (see para. 14). 
As for claim 12, Lai further discloses the visualization tissue retractor according to claim 10, wherein the portable display device is configured to enable a user to control operation of the surgical camera assembly from the portable display device (see para. 13, 14 and note that 140 and 160 communicate via 150/162 and can be configured to perform this function is one so desires).
As for claim 14, Lai further discloses the visualization tissue retractor according to claim 10, wherein the dock includes an electrical connection interface (150) configured to electrically couple to the portable display device (through 162, see para. 13, 14 and 24). 
As for claim 15, Lai further discloses the visualization tissue retractor according to claim 10, wherein the retractor arm defines a generally U-shaped configuration (see fig. 1 below) having a concave side and a convex site, a proximal portion, and a distal portion, (see fig. 1 below) and wherein the guide track is disposed along at least a portion of a length of the distal portion on the convex side thereof (see fig. 1, 3 below and also para. 21 below). 

    PNG
    media_image2.png
    788
    979
    media_image2.png
    Greyscale

As for claim 17, Lai further discloses the system according to claim 10, wherein at least one of a battery of the handle, a battery of the surgical camera assembly, or the portable display device powers the surgical camera assembly (see para. 19). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 20160128556), as applied to claims 1 and 10 above, in view of Donaldson (US 20150112146).
As for claims 2 and 13, Lai further discloses the visualization tissue retractor according to claim 1, wherein the surgical camera assembly includes a camera (140, see para. 20) but does not appear to teach a light source.
Donaldson, also drawn to visualization tissue retractors, teaches a camera assembly (camera with fiber optic) that also includes an integrated light source (see para. 20) in order to allow the surgeon better visualization of the anatomy surrounding the retractor (see para. 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the camera assembly of Lai to further include a light source, in view of Donaldson, in order to allow the surgeon better visualization of the anatomy surrounding the retractor.

Claims 5, 7, 8, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 20160128556), as applied to claims 10 above, in view of Tydlaska (US 20160242637).
As for claims 5, 7, 16 and 18 Lai does not teach wherein at least one of the handle or the surgical camera assembly includes a motor configured to drive movement of the surgical camera assembly along the guide track; and wherein the surgical camera assembly includes a rotatable surgical camera. 
Tydlaska, also drawn to visualization retractors (see abstract), teaches a handle (16) that works with a surgical camera assembly (170/22a) that includes a motor (168) configured to drive movement of the surgical camera assembly along a guide track (172) of the retractor arm (18a) (see fig. 20, 22 below and also para. 74-76 below for supporting details regarding these elements), wherein the surgical camera assembly includes a rotatable surgical camera (see fig. 20 below and para. 76 below, note that the camera 22a is rotatable via spool 166) in order to allow the surgeon to easily position or adjust the camera assembly within the retractor arm to allow capture of the desired imaging if the anatomy (see para. 74). 

    PNG
    media_image3.png
    493
    873
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    735
    416
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lai wherein at least one of the handle or the surgical camera assembly includes a motor configured to drive movement of the surgical camera assembly along the guide track; and wherein the surgical camera assembly includes a rotatable surgical camera, in view of Tydlaska, in order to allow the surgeon to easily position or adjust the camera assembly within the retractor arm to allow capture of the desired imaging if the anatomy.
As for claims 8 and 19, Lai does not appear to teach wherein the retractor arm is slidable relative to the handle between a retracted position and an extended position. 
Tydlaksa, also drawn to visualization tissue retractors, teaches a slidable connection between the handle and disposable retractor arm (see figs. 2a and 4 and compare positions of the retractor arm relative to the handle) in order to allow the user to selectively position the retractor arm to either be removed/disposed or ready for use (see para. 11).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to modify Lai wherein the retractor arm is slidable relative to the handle between a retracted position and an extended position, in view of Tydlaska, in order to allow the user to selectively position the retractor arm to either be removed/disposed or ready for use.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 20160128556), as applied to claims 1 and 10 above, in view of Phan (US 5769782).
As for claims 9 and 20, Lai does not teach wherein the retractor arm includes indicia disposed thereon configured to indicate an insertion depth of the retractor arm to a user. 
Phan, also drawn to surgical retractors, teaches a retractor arm that includes indicia disposed thereon (see col. 1 lines 37-39) in order to convey an insertion depth of the retractor arm to a user, thereby allowing for proper insertion of the retractor arm within patient anatomy (see col. 1 lines 37-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lai wherein the retractor arm includes indicia disposed thereon configured to indicate an insertion depth of the retractor arm to a user, in view of Phan, in order to convey an insertion depth of the retractor arm to a user, thereby allowing for proper insertion of the retractor arm within patient anatomy.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                             
	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773